                          Case 2:19-cr-00141-SWS Document 9 Filed 09/24/19 Page 1 of 1
                                 ORIGINAL
AO 442 (Rev. 11/11) Arrest Warrant

                                                                                                      ^     r JLC.U

                                        United States District CouM'la
                                                                  for the
                                                                                                imSEFZh PM It: 26
                                                           District of Wyoming
                                                                                               STEPHAH HARRIS. CLK!'
                                                                                                          CHEYENNE
                  United States of America
                                 V.

                                                                            Case No. 19-CR-141-S                                        c=
                     ANDREW WEAVER                                                                                                      in


                                                                                                                                oo    i.3:
                                                                                                                                m
                                                                                                                                TD

                                                                                                                                IX>   -T=CO
                                                                                                                                Xz
                            Defendant
                                                                                                                                      rn CO m

                                                       ARREST WARRANT                                                           —



                                                                                                                                - -<5
                                                                                                                                V/1
To:      Any authorized law enforcement officer                                                                                 NO
                                                                                                                                         o
                                                                                                                                         m



         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        ANDREW WEAVER                                                                                             ,
who is accused of an offense or violation based on the following document filed with the court:

    Indictment           □ Superseding Indictment          □ Information       O Superseding Information               □ Complaint
d Probation Violation Petition             □ Supervised Release Violation Petition         □ Violation Notice          □ Order of the Court

This offense is briefly described as follows:
  18 U.S.C. §§ 922(g)(1) and 924(a)(2) - Felon in Possession of a Firearm
                                                                                                     Stephen Harris
                                                                                                           Clerk




Date:         09/24/2019                                                                   fsl Nancy D. Freudenthal
                                                                                            Issuing officer's signature

City and state:       Cheyenne, WY                                          Nancy D. Freudenthal. United States District Judge
                                                                                              Printed name and title



                                                                  Return

           This warrant was received onfdate)      ^                   , and the person^as arrested on (date)              1
at (city and state)                                    I     '.                  ^ !                                       / /

                                                                                      -/
                                                                                           Arresting officer's signature



                                                                                              Printed nami and ti\ie       Tj
